ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JOHN F. WISE of SOUTH ORANGE, who was admitted to the bar of this State in 1983, be publicly reprimanded for violating the requirements of Rule 1:21-6 and RPC 1.15 by failing to maintain proper attorney books and records, with the result that client funds were negligently invaded, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JOHN F. WISE is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.